Case 5:21-cv-01727-EJD Document 29-1 Filed 03/23/21 Page 1 of 2




              EXHIBIT A
                                       Case 5:21-cv-01727-EJD Document 29-1 Filed 03/23/21 Page 2 of 2

                                                                       Important Announcement:
                                                            Customer Transition to RingCentral Video


We wanted to inform you that we will soon be transitioning customers currently on RingCentral Meetings over to RingCentral Video. Here's everything that partners need to
know:

What is the transition?
To give our customers the best possible video meeting experience, we are beginning to transition all existing customer accounts from RingCentral Meetings to RingCentral
Video.

Who is impacted by the transition?
RingCentral Office customers who have RingCentral Meetings as their default video solution will be transitioned to RingCentral Video. Customers who have RingCentral Video as
their default video solution will not be impacted by the change.

Why are we transitioning our customers to RingCentral Video?
Transitioning to RingCentral Video will give your customers a number of features not available with RingCentral Meetings.

     , Join meetings with ease: Join instantly from a browser - no download required for guest participants
       Meet on the move: Switch back-and-forth seamlessly between phone and computer during a live meeting
       Multitask like a pro: Go from phone call to video meeting to screen share with just a click
       Hold Larger Meetings:
          o Standard: 100 participants (vs. 4 with RingCentral Meetings)
          o Premium: 200 participants (vs. 100 with RingCentral Meetings)
       Opt.imize your investment: Use rich analytics to understand and improve how your team is using video


When is the transition?
This transition will be executed throughout 2021, starting with customers on the Essentials plan. Those customers will be transitioned to RingCentral Video on February 16, 2021.
Customers on the Standard, Premium, and Ultimate plans will be transitioned to RingCentral Video later in the year.

What are the communications that my customer will receive as part of the transition?
Customers will receive emails, reminder emails, as well as in-product messaging to inform them about the transition plans and steps they need to take.

Where can I find more information to send to customers about the transition?
Customers can learn more about the steps they need to take when transitioning to RingCentral video here.

Questions?
Do not hesitate to reach out to your Partner Manager if you have more questions about how the transition to RingCentral Video might impact your customers.
